Citation Nr: 0510804	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  02-02 005A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a right hand 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1965.

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal of April 2001 and July 2001 rating decisions of by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran had been scheduled for a videoconference hearing 
before the Board on April 7, 2005.  However, prior to the 
hearing, it was revealed that the veteran's representative 
had not had an opportunity to review the claims file prior to 
the file being transferred to the Board for the hearing to be 
conducted.  The Board notes that the representative did 
submit a statement in lieu of a VA Form 646 in November 2004, 
but that statement clearly shows it was kept purposefully 
brief to expedite certification for a Travel Board hearing.  
As such, that statement did not contain a statement of facts 
on which the representative could rely in assisting the 
veteran with hearing preparation.  

As the representative and the veteran, as well as the 
undersigned Veterans Law Judge, felt that the veteran's due 
process concerns would not be adequately served without the 
benefit of having reviewed the record prior to the hearing, 
the hearing was postponed.  

Accordingly, remand is required for the videoconference 
hearing to be rescheduled.  The veteran's representative 
should be provided an opportunity to review the claims file 
prior to the return of the claims file to the Board. 


Accordingly, this case is REMANDED for the following:

1.  The veteran's representative should 
be provided with an opportunity to review 
the claims file prior to the claims file 
being returned to the Board.

2.  The RO should take appropriate steps 
in order to schedule the veteran for a 
personal hearing with a Veterans Law 
Judge of the Board via videoconference at 
the local office, in accordance with his 
request.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




